Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. Applicants argues on pages 7-8 that the reference Gao does not each “generating…a forecast that comprises a probability...” . The examiner respectfully disagrees.  Forecast is equivalent to “predict”, the reason being in that you need the forecast which is time series of data hence to predict the pattern. Probability is equivalent to pattern the probability of any pattern is multiplication of events’ individual probabilities. 
On page 8 applicant argues that the reference Gao does not each “…determining that the probability meets or exceeds a threshold…”. The Examiner respectfully disagrees. Gao teaches learning algorithm ¶[0031] and in order for this algorithm to work, a threshold of the probability of the pattern happening would have to be there, in order to multiply individual probabilities. In other words multiple probabilities multiplied represent a pattern. Learning requires probability. Algorithm design also uses some probability, and by its nature, if something is probable it must have some sort of threshold amount as it approaches that probability. 
For these reasons the same rejection applies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao (US 2020/0401791). 
As per claims 1 and 11, Gao teaches, a method and non-transitory storage medium, comprising: accessing an appearance history of a person (Gao, ¶[0031] “However, if the pool of face samples 502 is empty, such as, initially without a known facial recognition model or face sample, then the incoming facial image becomes a face sample. In particular embodiments, the active learning algorithm may learn correspondence between incoming facial images and existing face samples in an internal pool of face samples 502 by modeling a context associated with the facial images.”  The represents accessing an appearance history of a person, since the facial record gets kept over time ), the appearance history including information concerning an appearance of a person at a particular time (Gao, ¶[0031] “The individual presence patterns may comprise a sequential pattern, where an individual l.sub.i appears in a frame b, after an individual l.sub.i appears in a previous frame a, in a sequential order.” Reoccurring represents at a particular time ); generating, based on the appearance history, a forecast that comprises a probability that the person will appear again at some future point in time (Gao, ¶[0031] “In particular embodiments, the active learning algorithm may use a deep learning module to incorporate scenes to better predict the presence patterns of the individuals.” This represents a forecast and the predict represents a probability that the person will appear ); determining that the probability meets or exceeds a threshold (Gao, ¶[0031] “The matching distances 506 may be associated with raw visual matching of each facial image in the pool of face samples 502 to an individual in a database (e.g., database of individuals associated with contexts).” The matching distances represents probability meets or exceeds a threshold); and updating a high probability group database to include a facial image of a face of the person (Gao, fig.6, 606 “ Add Face Identifier Add Identifier to group” represents updating a 

As per claims 2 and 12, Gao teaches, the method as recited in claim 1, wherein the appearance history comprises one or more timestamped facial images of the person (Gao, ¶[0032] “Each face tracking 504 may be a continuous track of a single detected face bounding box through time and space.”   ). 
As per claims 3 and 13, Gao teaches, the method as recited in claim 1, further comprising collecting a plurality of video streams, and generating the appearance history of the person using information from the plurality of video streams (Gao, ¶[0024] “In particular embodiments, the facial recognition system 100 may receive input from a streaming source, such as video frames in a continuous manner. The video frames may be received via the camera device 102.”   ). 
As per claims 4 and 14, Gao teaches, the method as recited in claim 1, further comprising collecting a plurality of video streams, and the plurality of video streams comprises a plurality of facial images of the person, each of the facial images comprising a different respective perspective of the face of the person (Gao, ¶[0013] “The facial recognition model may be based on a cluster of face samples, such as facial images (e.g., from different angles or in different settings) of the particular face.” Different angles represent different respective perspective of the face of the person ). 
As per claims 5 and 15, Gao teaches, the method as recited in claim 1, further comprising capturing, from a plurality of different angles, a respective plurality of facial images of the person (Gao, ¶[0013] “The facial recognition model may be based on a cluster of face samples, such as facial images (e.g., from different angles or in different settings) of the particular face.” Different angles represent different angles ). 
As per claims 6 and 16, Gao teaches, the method as recited in claim 1, wherein, at the time the forecast is generated, the person has not yet appeared at the future point in time (Gao, ¶[0031] “In particular embodiments, the active learning algorithm may use a deep learning module to incorporate scenes to better predict the presence patterns of the individuals.” Predict is forecasting and in the future   ). 
As per claims 7 and 17, Gao teaches, the method as recited in claim 1, wherein updating of the high probability group database to include a facial image of a face of the person is performed before the future point in time that the person was forecast to appear (Gao, ¶[0031] “In particular embodiments, the active learning algorithm may use a deep learning module to incorporate scenes to better predict the presence patterns of the individuals.” ). 
As per claims 8 and 18, Gao teaches, the method as recited in claim 1, wherein all faces in the high probability group database collectively form a subset of faces included in a database of known faces (Gao, fig.7, 704 “Determining a context associated with the facial image based on context model” this represents that there is a database to form a subset of faces which are in the known faces category). 
As per claims 9 and 19, Gao teaches, the method as recited in claim 1, wherein the facial image added to the high probability group database is obtained from a video stream (Gao, ¶[0034] “where P(l.sub.k.sub.1) may be the probability of class label to appear in a video frame, computed from J.sub.Comb, and normalizing among class labels.’ This represents that the facial image added comes from a video stream). 
As per claims 10 and 20, Gao teaches, the method as recited in claim 1, wherein generating the forecast comprises: dividing a time period into segments (Gao, fig.7 704 the context model is the segments ); collecting time series information for the time period; calculating, using the time series information, a probability that the person will appear again at the future point in time, and the future point in time falls within one of the segments (Gao, ¶[0031] In particular embodiments, the active learning algorithm may use a deep learning module to incorporate scenes to better predict the presence patterns of the individuals. In particular embodiments, the visual consistency pattern may be associated with matching distances 506.” At a particular time the prediction happens). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/